DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 7/11/2022, Applicant cancelled claims 1-10, 21-22, amended the abstract, and amended claims 11, 17, 19, 23-25, and 28-30. This amendment is acknowledged.  Claims 11-20 and 23-30 are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13-14, 17-20, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McPherson US Pub. No. 2019/0301830.
McPherson teaches:
In Reference to Claim 11
An archery bow (bow 10, Fig. 1-11) comprising: 
a riser including a handgrip portion disposed between a first limb pocket and a second limb pocket (riser 12 having a central grip between the cable guard and stabilizer, with upper and lower limb pockets 20); 
a first limb (16) having a proximal end (35) coupled to the first limb pocket via a fastener (60, Fig. 1-4); 
a second limb having a proximal end coupled to the second limb pocket (14, Fig. 1); 
a weight removably coupled to the first limb pocket, the weight being independent of the first limb and the fastener (weight 32 removably secured within a cavity in housing 24, Fig. 1-9); and 
a string extending between the first and second limbs (bowstring 18). 
In Reference to Claim 13
The archery bow of claim 11, wherein the first limb pocket defines a recess and the weight is at least partially disposed within the recess (weight 32 removably secured and disposed within a cavity in housing 24, Fig. 1-7).  
In Reference to Claim 14
The archery bow of claim 13, wherein the recess is formed on a surface of the first limb pocket that is adjacent a riser-facing surface of the first limb (the limb pocket housing 24 has a recess in a surface in the bottom portion of the limb pocket very close to/adjacent to the bottom/end of the limb 35, wherein that portion of the limb pocket faces the lower limb surface where the recess resides, Fig. 3-4).  
In Reference to Claim 17
The archery bow of claim 11, wherein the proximal end of the first limb includes a notch configured to receive a portion of the fastener comprising a limb bolt (the limb bolt 60 is secured through an open area/notch between the split limbs and secured in threaded aperture 61, and may be further fastened by fasteners 62 within notches 17, Fig. 3-4).  

In Reference to Claim 18
The archery bow of claim 11, wherein the archery bow is configured as one of a compound archery bow, a recurve archery bow, or a crossbow (compound bow 10, Fig. 1-11).
In Reference to Claim 19
An archery bow (bow 10, Fig. 1-11) comprising:a riser (riser 12); 
a limb (16) having a proximal end (35) and a distal end (37);
a limb pocket (20) configured to couple to the proximal end of the limb via a fastener (first end 35 coupled to pocket 20 via fastener 60, Fig. 1-4), the limb pocket defining a recess within a limb-facing surface of the limb pocket (the limb pocket housing 24 has a recess in the bottom portion of the limb pocket very close to/adjacent to the bottom/end of the limb 35, wherein that portion of the limb pocket faces the lower limb surface where the recess resides, Fig. 3-4); 
a weight removably coupled within the recess (32), 
the weight being independent of the limb and the fastener (the weight 32 is separate and independent from the limb and limb bolt, Fig. 1-7); and 
a bow string (bowstring 18).  
In Reference to Claim 20
The archery bow of claim 19, wherein the weight is at least partially concealed between the limb and the limb pocket (the outer circumference of the weight 32 is concealed between the limb end 35 and the pocket outermost surface 25, Fig. 3-4).  
In Reference to Claim 26
The archery bow of claim 19, wherein the archery bow comprises one of a compound archery bow, a recurve archery bow, or a crossbow (compound bow 10, Fig. 1-11).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McPherson US Pub. No. 2019/0301830.
In Reference to Claim 28-29
McPherson teaches:
An archery bow (bow 10, Fig. 1-11) comprising:
a riser (riser 12); 
a limb (16) having a proximal end (35) and a distal end (37);
a limb pocket (20) configured to couple to the proximal end of the limb via a first fastener (first end 35 coupled to pocket 20 via fastener 60, Fig. 1-4); 
a weight defining a through-hole, the weight being independent of the limb and the first fastener (weight 80/82 has a central through hole, Fig. 9); 
a second fastener extending through the through-hole of the weight and engaging an aperture within the limb pocket to affix the weight to the limb pocket (post 46 is secured in an aperture in the pocket rear surface at one end and affixes the weight to the pocket at the second end); and 
a string (18).
Though McPherson doesn’t specifically teach the post engaging an aperture within the limb pocket, it would have been obvious to one having ordinary skill in the art to have formed the post with a threaded end to engage a threaded aperture in the pocket as this type of removable securing means is well-known and commonly used in the art and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, USPQ 177, 179).
Claim(s) 12 and 15-16 are rejected under 35 U.S.C. 103 as obvious over McPherson as applied to claim 11 above.
In Reference to Claim 12
McPherson teaches:
The archery bow of claim 11, wherein the weight is removably coupled to the first limb pocket by a fastener that extends through the weight and engages with the first limb pocket (the weight may be connected to the limb pocket by a fastener post 46 which couples to the pocket at one end and engages a through hole of the weight 80/82 at the other end, Fig. 8-9).  
Though McPherson doesn’t specifically teach the post engaging an aperture within the limb pocket, it would have been obvious to one having ordinary skill in the art to have formed the post with a threaded end to engage a threaded aperture in the pocket as this type of removable securing means is well-known and commonly used in the art and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, USPQ 177, 179).
In Reference to Claim 15-16
McPherson teaches:
The archery bow of claim 11, wherein the weight comprises a first weight and the archery bow includes a second weight removably coupled to the second limb pocket (the pocket 20 would be obvious to include with weighted features on each pocket as most limb pockets in the art are the same at each end to keep the bow balanced).
Though McPherson doesn’t specifically teach the bow including a second weight removably coupled to the second limb pocket and the second weight having a second weight heavier than the first weight, it would have been obvious to one having ordinary skill in the art to have formed the bow with two different weights in order to increase the dampening capabilities of the bow and/or to allow the user to adjust the dampening characteristics of the bow as it has been held that duplication of the essential working parts of an invention involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 7/11/2022, with respect to the rejection(s) of claim(s) 11-30 under 102/103 (Andrews) have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McPherson.  Further, the objections of the abstract and drawings have been withdrawn in light of the amendments.
Allowable Subject Matter
Claims 23-25, 27, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of the weight being a square shape resembling a square that corresponds to a square recess shape to limit rotation of the weight disposed within the recess, or the weight having a through hole to receive a fastener therethrough to removably couple the weight within the recess such that the weight is concealed and disposed between the proximal end of the limb and the limb pocket are not anticipated by or found obvious by the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Chang (7,584,750), Denton (9,389,039), KR 2010 0043869, KR 2009 0054766, and KR 2018 0117745 all teach the weight member secured in a recess in a limb pocket by a fastener between the pocket and the limb contacting surface, and Leven (6,526,957) teaches a weight member (10) secured to a limb pocket and independent from the limb and fastener.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711